     Case 2:20-cv-01379-FMO-JEM Document 30 Filed 07/01/20 Page 1 of 3 Page ID #:190



 1    SEYFARTH SHAW LLP
      Robert B. Milligan (SBN 217348)
 2    rmilligan@seyfarth.com
      Sierra J. Chinn-Liu (SBN 322994)
 3    schinnliu@seyfarth.com
      2029 Century Park East, Suite 3500
 4    Los Angeles, California 90067-3021
      Telephone: (310) 277-7200
 5    Facsimile: (310) 201-5219
 6    Attorneys for Plaintiff
      3G PRODUCTIONS, INC.
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11
      3G PRODUCTIONS, INC., a Nevada               Case No. 2:20-cv-01379-FMO-JEM
12    corporation,
                                                    REQUEST AND ORDER FOR
13                   Plaintiff,                     APPOINTMENT OF REGISTERED
                                                    PROCESS SERVER TO SERVE
14             v.                                   WRIT OF EXECUTION
15    BEAUTYCON MEDIA, INC., a Delaware             [Fed. R. Civ. P. 4(c)(3), L.R. 64-2]
      corporation,
16
                     Defendant.
17                                                 Date Action Filed: February 11, 2020
18
19
20
21
22
23
24
25
26
27
28

                            REQUEST AND ORDER FOR APPOINTMENT OF REGISTERED PROCESS SERVER
      64438035v.1
     Case 2:20-cv-01379-FMO-JEM Document 30 Filed 07/01/20 Page 2 of 3 Page ID #:191



 1             Pursuant to Federal Rule of Civil Procedure 4(c)(3) and Central District Local Rule
 2    64-2, Plaintiff and judgment creditor 3G Productions, Inc. hereby requests that: (1) the
 3    writ of execution issued on June 15, 2020 by the Clerk of the United States District Court
 4    for the Central District of California in the above-referenced case, 3G Productions, Inc. v.
 5    Beautycon Media, Inc., Case No. 2:20-cv-01379-FMO-JEM, may be served by a licensed
 6    and duly registered private process server of All-N-One Legal Support, Inc. in lieu of the
 7    United States Marshal because the United States Marshal of the Central District does not
 8    levy on writs, and (2) the United States Marshal shall remain the levying officer.
 9             The foregoing request having been considered by the Court and good cause
10    appearing therefor, IT IS HEREBY ORDERED as follows:
11             1.    The writ of execution issued by the Clerk of the United States District Court
12    for the Central District of California in the matter of 3G Productions, Inc. v. Beautycon
13    Media, Inc., Case No. 2:20-cv-01379-FMO-JEM, may be served by a licensed and duly
14    registered private process server of All-N-One Legal Support, Inc., in lieu of the United
15    States Marshal.
16             2.    The United States Marshal shall remain the levying officer.
17
18    DATED:                                         ___________________________________
19                                                        Hon. Fernando M. Olguin
                                                          United States District Court Judge
20
21
22
23
24
25
26
27
28

                               REQUEST AND ORDER FOR APPOINTMENT OF REGISTERED PROCESS SERVER
      64438035v.1
     Case 2:20-cv-01379-FMO-JEM Document 30 Filed 07/01/20 Page 3 of 3 Page ID #:192



 1                                      PROOF OF SERVICE
 2    STATE OF CALIFORNIA                        )
                                                 ) SS
 3    COUNTY OF LOS ANGELES                      )
 4           I am employed in the County of Los Angeles, State of California. I am over the
      age of 18 and not a party to the within action; my business address is 2029 Century Park
 5    East, Suite 3500, Los Angeles, California 90067. On July 1, 2020, I served the within
      document(s):
 6        REQUEST AND ORDER FOR APPOINTMENT OF REGISTERED PROCESS
 7                         SERVER TO SERVE WRIT OF EXECUTION
              by placing the document(s) listed above in a sealed envelope with postage thereon
 8    fully prepaid, in the United States mail at Los Angeles, California, addressed as set
 9            forth below.

10       by personally delivering the document(s) listed above to the person(s) at the
       address(es) set forth below.
11       by placing the document(s) listed above in a sealed envelope or package provided
12     by an overnight delivery carrier with postage paid on account and deposited for
         collection with the overnight carrier at Los Angeles, California, addressed as set
13       forth below.

14       by transmitting the document(s) listed above, electronically, via the email
       addresses set forth below.
15
               California Registered Agent Inc.           Mark Anthony Vega
16             Registered Agent for Service of Process    INCITE LAW GROUP, INC.
17             for BEAUTYCON MEDIA, INC.                  325 N Larchmont Blvd, # 523
               1267 Willis Street, Suite 100              Los Angeles, CA 90004-3011
18             Redding, California 96001                  Tel: 323-306-3873
19                                                        Fax: 323-306-3874
                                                          mark@incitelawgroup.com
20           I am readily familiar with the firm's practice of collection and processing
21    correspondence for mailing. Under that practice it would be deposited with the U.S.
      Postal Service on that same day with postage thereon fully prepaid in the ordinary course
22    of business. I am aware that on motion of the party served, service is presumed invalid if
      postal cancellation date or postage meter date is more than one day after date of deposit
23    for mailing in affidavit.

24         I declare that I am employed in the office of a member of the bar of this court at
      whose direction the service was made.
25             Executed on July 1, 2020, at Los Angeles, California.
26
27
28

                                                                               PROOF OF SERVICE
      64438035v.1
